Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Preliminary Amendment, filed 09/17/2020, has been entered.
Claims 1-11 are pending.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Hoyt (“Hoyt”) [U.S Patent Application Pub. 2009/0046146 A1] in view of Itkowitz et al. (“Itkowitz”) [US 2020/0163731 A1]

Regarding claim 1, Hoyt meets the claim limitations as follows:
A foot switch [Fig. 18: footswitch A/B] configured for use with a medical device [Fig. 18, 19: Medical Device Icons a through j; para. 0085: ‘button icons representing various surgical devices’], comprising: 

an interface (i.e. ‘Device Control Interface unit’) for a communications link between the foot switch (i.e. ‘footswitch A/B’) and a control unit of the device (i.e. ‘Device Control Interface unit’) [Fig. 18; para. 0085: ‘a foot switch … can be activated’], 

at least one pedal configured to operate the foot switch using a foot (i.e. ‘footswitch A/B’) [Fig. 18], 

an operation sensor ‘Device Control Interface unit’) [Fig. 18; para. 0085: ‘a foot switch … can be activated’], which is configured to capture an operation of the foot switch, 

wherein the operation sensor generates a signal that (i.e. ‘the secondary trigger’) is transmitted via the interface to the control unit of the device (i.e. ‘the existing robotic arm’) for the purposes of switching a function of the medical device [Fig. 19; para. 0084-0086: disclose how a foot pedal to ‘send movement commands to the existing robotic arm (i.e. a medical device), which, when coupled with the secondary trigger (i.e. a foot switch)’], 

a processor (i.e. ‘Device Control Interface unit’) [Fig. 18, 19; para. 0084-0086: disclose how a foot pedal to ‘send movement commands to the existing robotic arm (i.e. a medical device), which, when coupled with the secondary trigger (i.e. a foot switch)’], which is configured to receive signals from the control unit, and which is configured to assign the function (e.g. ‘to adjust the arm’) [para. 0084-0086] to be switched to the at least one pedal, via the interface, and 

at least one LED configured to display the assigned function in a certain color [Fig. 18, 19; para. 0084-0086: a laser beam source to ‘aim at the button icons’], 

wherein the LED is a multicolor LED (i.e. ‘Color beams’) [para. 0039: ‘Color beams can be selected for use by a particular member or members of a team’], which can generate light in a multiplicity of different colors (i.e. ‘Color beams’) for the purposes of displaying (i.e. to identify a particular user or type of user’) [para. 0039] different functions of the device.
Hoyt does not disclose explicitly the following claim limitations (emphasis added):
wherein the LED is a multicolor LED, which can generate light in a multiplicity of different colors for the purposes of displaying different functions of the device.
However in the same field of endeavor Itkowitz discloses the deficient claim as follows: 
wherein the LED is a multicolor LED, which can generate light in a multiplicity of different colors for the purposes of displaying different functions of the device [para. 0057: ‘instruments may be outlined, highlighted or shaded with a particular color or pattern to indicate the type of instrument (the function of the device)’].
Hoyt and Itkowitz are combinable because they are from the same field of medical devices controlled by a foot pedal.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Hoyt and Itkowitz as motivation to assign a particular color or pattern to indicate the type of instrument.  


Claims 2-4 rejected under 35 U.S.C. 103 as being unpatentable over Hoyt (“Hoyt”) [U.S Patent Application Pub. 2009/0046146 A1] in view of Itkowitz et al. (“Itkowitz”) [US 2020/0163731 A1] further in view of Haba (“Haba”) [US 2006/0043860 A1]

Regarding claim 2, Hoyt in view of Itkowitz meets the claim limitations set forth in claim 1.
Hoyt does not disclose explicitly the following claim limitations:
The foot switch as claimed in claim 1, wherein the multicolor LED comprises at least two light-emitting diodes, which comprise a common anode or a common cathode.
However in the same field of endeavor Haba discloses the deficient claim as follows: 
wherein the multicolor LED comprises at least two light-emitting diodes [Fig. 1, 2, 4; para. 0025: ‘the light-emitting units 4a, 4b, and 4c are accommodated in the housing space 5 of the display pixel 4’], which comprise a common anode or a common cathode [para. 0029: ‘A phosphor-coated anode … and a linear cathode section’].
Hoyt, Itkowitz and Haba are combinable because they are from the same field of medical devices controlled by a foot pedal with LED display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Hoyt, Itkowitz and Haba as motivation include RGB LED’s as common components of display.  


Regarding claim 3, Hoyt in view of Itkowitz meets the claim limitations set forth in claim 1.
Hoyt does not disclose explicitly the following claim limitations:
The foot switch as claimed claim 1, wherein the multicolor LED comprises at least two light-emitting diodes, which are arranged in a common LED housing.
However in the same field of endeavor Haba discloses the deficient claim as follows: 
wherein the multicolor LED comprises at least two light-emitting diodes, which are arranged in a common LED housing [Fig. 1, 2, 4; para. 0025: ‘the light-emitting units 4a, 4b, and 4c are accommodated in the housing space 5 of the display pixel 4’].
Hoyt, Itkowitz and Haba are combinable because they are from the same field of medical devices controlled by a foot pedal with LED display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Hoyt, Itkowitz and Haba as motivation include RGB LED’s as common components of display.  


Regarding claim 4, Hoyt in view of Itkowitz meets the claim limitations set forth in claim 1.
Hoyt does not disclose explicitly the following claim limitations:
The foot switch as claimed in claim 1, wherein the multicolor LED can reproduce all colors of an RGB color space.
However in the same field of endeavor Haba discloses the deficient claim as follows: 
wherein the multicolor LED can reproduce all colors of an RGB color space [Fig. 1, 2, 4; para. 0025: ‘the light-emitting units 4a, 4b, and 4c are accommodated in the housing space 5 of the display pixel 4’].
Hoyt, Itkowitz and Haba are combinable because they are from the same field of medical devices controlled by a foot pedal with LED display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Hoyt, Itkowitz and Haba as motivation include RGB LED’s as common components of display.  


Claims 5, 7-11 rejected under 35 U.S.C. 103 as being unpatentable over Hoyt (“Hoyt”) [U.S Patent Application Pub. 2009/0046146 A1] in view of Itkowitz et al. (“Itkowitz”) [US 2020/0163731 A1] further in view of Horvath (“Horvath”) [US 2010/0198200 A1]

Regarding claim 5, Hoyt in view of Itkowitz meets the claim limitations set forth in claim 1.
Hoyt does not disclose explicitly the following claim limitations:
The foot switch as claimed in claim 1, wherein the foot switch comprises a housing, on which the at least one pedal and the at least one multi-color LED are arranged.
However in the same field of endeavor Horvath discloses the deficient claim as follows: 
wherein the foot switch comprises a housing [Fig. 6; para. 0070: ‘a body or housing 612’], on which the at least one pedal and the at least one multi-color LED are arranged [para. 0039; 0044: ‘green’; ‘red’; Fig. 2; para. 0043 disclose indicators 201a-f; Fig. 3; para. 0044: a ‘series of rectangular indicators 301a, b’].
Hoyt, Itkowitz and Horvath are combinable because they are from the same field of medical devices controlled by a foot pedal with LED display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Hoyt, Itkowitz and Horvath as motivation include RGB LED’s as common components of display.


Regarding claim 7, Hoyt in view of Itkowitz meets the claim limitations set forth in claim 1.
Hoyt does not disclose explicitly the following claim limitations:
The foot switch as claimed in claim 1, wherein each multicolor LED is covered by a transparent viewing window, through which a user can see the light color generated by the multicolor LED.
However in the same field of endeavor Horvath discloses the deficient claim as follows: 
wherein each multicolor LED is covered by a transparent viewing window, through which a user can see the light color generated by the multicolor LED [Fig. 2; para. 0043 disclose indicators 201a-f; Fig. 3; para. 0044: a ‘series of rectangular indicators 301a, b’].
Hoyt, Itkowitz and Horvath are combinable because they are from the same field of medical devices controlled by a foot pedal with LED display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Hoyt, Itkowitz and Horvath as motivation include RGB LED’s as common components of display.


Regarding claim 8, Hoyt in view of Itkowitz meets the claim limitations set forth in claim 1.
Hoyt does not disclose explicitly the following claim limitations:
The foot switch as claimed in claim 7, wherein the viewing window is arranged in a plane of the housing.
However in the same field of endeavor Horvath discloses the deficient claim as follows: 
wherein the viewing window is arranged [Fig. 2; para. 0043 disclose indicators 201a-f; Fig. 3; para. 0044: a ‘series of rectangular indicators 301a, b’] in a plane of the housing [Fig. 6; para. 0070: ‘a body or housing 612’; Fig. 2; para. 0043 disclose indicators 201a-f; Fig. 3; para. 0044: a ‘series of rectangular indicators 301a, b’].
Hoyt, Itkowitz and Horvath are combinable because they are from the same field of medical devices controlled by a foot pedal with LED display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Hoyt, Itkowitz and Horvath as motivation include RGB LED’s as common components of display.


Regarding claim 9, Hoyt in view of Itkowitz meets the claim limitations set forth in claim 1.
Hoyt does not disclose explicitly the following claim limitations:
The foot switch as claimed in claim 5, wherein the housing additionally comprises an operation switch, which is illuminated by a further light-emitting diode or which is surrounded by an edge illuminated by a further light-emitting diode.
However in the same field of endeavor Horvath discloses the deficient claim as follows: 
wherein the housing additionally comprises an operation switch [Fig. 6; para. 0070: ‘a body or housing 612’;Fig. 6;  para. 0080: disclose additional operation switches 646 and 648 ; Fig. 2; para. 0043 disclose indicators 201a-f; Fig. 3; para. 0044: a ‘series of rectangular indicators 301a, b’] which is illuminated by a further light-emitting diode or which is surrounded by an edge illuminated by a further light-emitting diode [Fig. 2; para. 0043 disclose indicators 201a-f; Fig. 3; para. 0044: a ‘series of rectangular indicators 301a, b’].
Hoyt, Itkowitz and Horvath are combinable because they are from the same field of medical devices controlled by a foot pedal with LED display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Hoyt, Itkowitz and Horvath as motivation include RGB LED’s as common components of display.



Regarding claim 10, Hoyt in view of Itkowitz meets the claim limitations as follows:
The foot switch as claimed in claim 1, wherein the foot switch and the device are linked via a medical data transmission system and communicate via the latter [Fig. 18 shows a ‘connection’ arrow from the switch A/B to Device control interface unit; para. 0086: ‘such as a foot pedal, to send movement commands to the existing robotic arm … which when coupled with the secondary trigger … would send a command to adjust the arm’].
Hoyt does not disclose explicitly the following claim limitations (emphasis added):
wherein the devices and the at least one foot switch are linked via a medical data transmission system and communicate via the latter.
However in the same field of endeavor Horvath discloses the deficient claim as follows: 
wherein the foot switch and the device are linked via a medical data transmission system and communicate via the latter [Fig. 4c; para. 0047: through pathway 470 which may be a wireless … and/or a physical (e.g. cable) pathway].
Hoyt, Itkowitz and Horvath are combinable because they are from the same field of medical devices controlled by a foot pedal with LED display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Hoyt, Itkowitz and Horvath to understand the footswitch communicably coupled to a surgical system (i.e. medical devices).  


Regarding claim 11, Hoyt in view of Itkowitz meets the claim limitations as follows:
A medical system comprising at least two devices [Fig. 18, 19: ‘Medical Device Icons a through j’] and at least one foot switch [Fig. 18: Footswitch A/B] as claimed in claim 1, wherein the devices and the at least one foot switch are linked via a medical data transmission system and communicate via the latter [Fig. 18 shows a ‘connection’ arrow from the switch A/B to Device control interface unit; para. 0086: ‘such as a foot pedal, to send movement commands to the existing robotic arm … which when coupled with the secondary trigger … would send a command to adjust the arm’].
Hoyt does not disclose explicitly the following claim limitations (emphasis added):
wherein the devices and the at least one foot switch are linked via a medical data transmission system and communicate via the latter.
However in the same field of endeavor Horvath discloses the deficient claim as follows: 
wherein the devices and the at least one foot switch are linked via a medical data transmission system and communicate via the latter [Fig. 4c; para. 0047: through pathway 470 which may be a wireless … and/or a physical (e.g. cable) pathway].
Hoyt, Itkowitz and Horvath are combinable because they are from the same field of medical devices controlled by a foot pedal with LED display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Hoyt, Itkowitz and Horvath to understand the footswitch communicably coupled to a surgical system (i.e. medical devices).  


Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Hoyt (“Hoyt”) [U.S Patent Application Pub. 2009/0046146 A1] in view of Itkowitz et al. (“Itkowitz”) [US 2020/0163731 A1] further in view of Horvath (“Horvath”) [US 2010/0198200 A1] and Wiener et al. (“Wiener”) [US 10,201,382 B2]

Regarding claim 6, Hoyt in view of Itkowitz meets the claim limitations as follows:
The foot switch as claimed in claim 1, wherein the foot switch comprises at least two pedals [Fig. 18: footswitch A/B] and at least two multicolor LEDs [Fig. 18, 19 show multiple medical device icons (i.e. buttons)] and different functions can be assigned to the pedals [para. 0087: a foot pedal to ‘send movement commands’ and ‘send a command to adjust the arm’] by the control unit of the device and the assigned functions [Fig. 18, 19 show each LED icon is assigned to a medical device] are each displayed by one of the multicolor LED.
Hoyt does not disclose explicitly the following claim limitations:
wherein the foot switch comprises at least two pedals and at least two multicolor LEDs and different functions can be assigned to the pedals by the control unit of the device and the assigned functions are each displayed by one of the multicolor LED.
However in the same field of endeavor Horvath discloses the deficient claim as follows: 
wherein the foot switch comprises at least two pedals and at least two multicolor LEDs [para. 0039; 0044: ‘green’; ‘red’] and different functions can be assigned to the pedals by the control unit of the device and the assigned functions are each displayed by one of the multicolor LED [para. 0039; 0044: ‘green’; ‘red’].
Hoyt, Itkowitz and Horvath are combinable because they are from the same field of medical devices controlled by a foot pedal with LED display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Hoyt, Itkowitz and Horvath as motivation include RGB LED’s as common components of display. 
Neither Hoyt nor Itkowitz nor Horvath discloses explicitly the following claim limitations:
wherein the foot switch comprises at least two pedals and at least two multicolor LEDs and different functions can be assigned to the pedals by the control unit of the device and the assigned functions are each displayed by one of the multicolor LED.
However in the same field of endeavor Wiener discloses the deficient claim as follows: 
wherein the foot switch comprises at least two pedals and at least two multicolor LEDs and different functions can be assigned to the pedals [Fig. 65-66: footswitch 1, footswitch 2; col. 9, ll. 35-45: ‘a foot switch  coupled to each of the ultrasonic generator module and the electrosurgery/RF generator module’; col. 67, ll. 5-35: ‘each of the pedals may be assigned a predetermined function’]  by the control unit of the device and the assigned functions are each displayed by one of the multicolor LED.
Hoyt, Itkowitz, Horvath and Wienner are combinable because they are from the same field of medical devices controlled by a foot pedal with LED display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Hoyt, Itkowitz, Horvath and Wienner as motivation assign a predetermined function to each foot pedal (acting like a computer mouse).  



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488